Fourth Court of Appeals
                                  San Antonio, Texas
                                          July 9, 2014

                                      No. 04-14-00471-CV

                          IN THE INTEREST OF J.M.H., A Child,

                  From the 150th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-PA-02505
                          Honorable Peter A. Sakai, Judge Presiding


                                         ORDER
        This is an accelerated appeal of an order terminating the appellant’s parental rights. The
reporter’s record was due to be filed on July 7, 2014. On July 9, 2014, the court reporter filed a
notification of late record stating that appellant had failed to request the record in writing as
required by Rule 34.6(b)(1) of the Texas Rules of Appellate Procedure. It is therefore
ORDERED that appellant provide written proof to this court within ten days of the date of this
order that the appellant has requested the court reporter to prepare the reporter’s record, which
request must designate the portions of the proceedings and the exhibits to be included. See TEX.
R. APP. P. 34.6(b)(1). The reporter’s record must be filed no later than ten days after the date
appellant’s written proof is filed with this court.



                                                    _________________________________
                                                    Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of July, 2014.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court